Citation Nr: 1503123	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 864	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative changes.

2.  Entitlement to an increased schedular disability rating for right shoulder degenerative changes, status post acromioplasty, currently evaluated as 10 percent disabling.

3.  Entitlement to an extraschedular evaluation for the right shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the issue of entitlement to a TDIU was denied in a June 2013 rating decision.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to service-connected disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Veteran requested a hearing before the Board in a September 2012 substantive appeal.  However, in a November 2013 statement, the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.704(e) (2014).

Additional evidence was received in the form of VA treatment records subsequent to the most recent supplemental statement of the case (SSOC) in October 2013.  These records are not pertinent to the right shoulder claim.  Thus, a remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative changes, entitlement to an extraschedular evaluation for the right shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right shoulder is the major shoulder.

2.  For the entire appeal period, the Veteran's right shoulder disability was manifested by no worse than 160 degrees of flexion or abduction; however, painful motion and flare-ups resulted in functional impairment.

3.  For the entire appeal period, the evidence does not show that the Veteran's right shoulder disability was manifested by ankylosis; fibrous union, nonunion, malunion, recurrent dislocation, or loss of the head of the humerus; or dislocation, nonunion, or malunion of the clavicle or scapula.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a schedular disability rating of 20 percent, but not more, for right shoulder degenerative changes, status post acromioplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard February 2012 letter satisfied the duty to notify provisions for the right shoulder claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The record does not reflect that the right shoulder disability may have worsened since that examination; therefore, another examination is not necessary.  Thus, VA's duty to assist has been met for the right shoulder claim.

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  38 C.F.R. § 4.69 (2014).  Here, the Veteran was afforded a January 2012 VA examination in which the examiner noted that the Veteran is right-hand dominant; thus, his right shoulder is his major shoulder for rating purposes.

Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Further, under 38 C.F.R. § 4.71a, DC 5003, arthritis is evaluated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate DC.  Limitation of motion of the shoulder is rated under 38 C.F.R. § 4.71a, DC 5201.  The United States Court of Appeals for Veterans Claims (Court) in Burton v. Shinseki, 25 Vet. App. 1 (2011), held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis, thereby making the regulation appropriate for application to the right shoulder degenerative changes, status post acromioplasty, present in the instant case.

Under Diagnostic Code 5201, to warrant an assignment of a 40 percent rating for a disability on the basis of limitation of motion of the major arm, motion must be limited to 25 degrees from the side.  A 30 percent rating is assigned when the major arm's limitation of motion is midway between the side and shoulder level, and a 20 percent rating is assigned if its limitation of motion is at shoulder level.

The Veteran's right shoulder disability is currently rated as 10 percent disabling from December 27, 1989.  The current claim for increase was received in November 2011.  For the reasons set forth below, the Board finds that the Veteran's right shoulder disability that is currently on appeal warrants a 20 percent schedular rating during the entire rating period. 

A review of the Veteran's VA treatment records shows that the Veteran has suffered from right shoulder weakness pain requiring treatment, to include injections.  As noted in the January 2012 VA examination, the disability involves flare-ups when lifting or going to the gym.  The VA examiner reported that right shoulder flexion ends at 180 degrees, with objective evidence of painful motion beginning at 180 degrees; right shoulder abduction ends at 160 degrees, with objective evidence of painful motion beginning at 160 degrees; and post-test range of motion results were right shoulder flexion ending at 180 degrees, and abduction ending at 160 degrees.

The VA examiner also reported that, after repetitive use, the Veteran's right shoulder exhibited less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran's right shoulder joint exhibited localized tenderness or pain on palpation, guarding, a history of mechanical symptoms, and dislocation (acromioclavicular separation or sternoclavicular dislocation).  The examiner noted that the Veteran had residual signs and/or symptoms due to right shoulder surgery, including a scar, decreased range of motion, and stiffness.  The examiner also indicated that right shoulder degenerative or traumatic arthritis has been documented.  The Veteran's pain may at times result in additional functional loss beyond that objectively demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The Board concludes that with resolution of reasonable doubt in the Veteran's favor and in light of the flare-ups, objective range of motion findings, and functional impairment, entitlement to a 20 percent rating, the minimum compensable rating under DC 5201, has been shown.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Burton, 25 Vet. App. at 1.  Thus, the evidence supports the assignment of a 20 percent schedular evaluation for the Veteran's disability, right shoulder degenerative changes, status post acromioplasty, for the entire period on appeal.

The Board finds, however, that even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, and even when pain is considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.  In this regard, given the objective findings of limitation of motion of right shoulder abduction and flexion with pain, the Board finds that, even during flare-ups, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability results in disability comparable to limitation of right shoulder abduction or flexion to midway between side and shoulder level, the criterion for the next higher rating of 30 percent, or 25 degrees from the side, the criterion for the maximum 40 percent evaluation, under DC 5201.

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  An evaluation in excess of 20 percent is not warranted under DCs 5200 or 5202 because objective findings show no ankylosis; fibrous union, nonunion, malunion, recurrent dislocation; or loss of the head of the humerus.  While the VA examiner noted right shoulder dislocation (acromioclavicular separation or sternoclavicular dislocation), which may implicate DC 5203, a maximum rating of only 20 percent is available under that code.  Additionally, no nonunion or malunion of the clavicle or scapula has been shown.

For the foregoing reasons, the Board finds that the claim for a schedular rating in excess of 20 percent for the right shoulder disability is granted-to the 20 percent as described above.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A 20 percent schedular rating, but not more, for the disability of right shoulder degenerative changes, status post acromioplasty, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds that further development is necessary before the issues remaining on appeal are decided.

Regarding the issue of an increased initial rating for left knee degenerative changes, VA treatment records from June 20, 2013, indicate that the Veteran reported increasing pain in his knees.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of his left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran's TDIU claim is intertwined with his left knee rating claim.  Regarding the left knee disability, VA treatment records from October 17, 2012, indicate that the Veteran "[w]as taken out of work due to knee problem."  In addition to the examination of the left knee, the prospective examiner should provide an opinion as to whether the Veteran's current service-connected disabilities preclude him from securing and following a substantially gainful occupation.

The Board notes that the combined ratings of the Veteran's current service-connected disabilities currently do not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  In the November 2013 statement, the Veteran's representative contends that an increased rating may be warranted for the Veteran's left knee disability on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Thus, if the evidence shows that the Veteran's service-connected left knee disability precludes him from securing and following a substantially gainful occupation, but he still does not meet the schedular requirements of section 4.16(a), the RO should consider on remand whether referral for consideration of a TDIU on an extraschedular basis is warranted under section 4.16(b).

In addition, one of the Veteran's treating providers indicated in an April 29, 2014, VA treatment record, that the Veteran is in "pursuit of SSI," which may be disability-related given his age.  This could have a bearing on the TDIU claim.  The Veteran's Social Security Administration (SSA) records are not currently associated with the claims file and should be requested on remand if any such records exist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Veteran's representative indicated in another November 2013 statement that the Veteran seeks all of his treatment from VA, relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Lastly, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for the right shoulder disability will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated, relevant VA treatment records.

2.  Clarify if the Veteran is currently receiving SSA benefits, and if so, request all documents pertaining to the application of disability benefits from the SSA, including the records relied upon in determining whether benefits were warranted.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected left knee degenerative changes.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.  

(Service connection is currently in effect for disabilities affecting the right shoulder, left knee, right third finger and left foot.  Nonservice-connected disabilities are not for consideration.)

4.  After undertaking any development deemed appropriate, readjudicate the issues remaining on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


